United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2873
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Ryan J. Pflug,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 7, 2004

                                  Filed: January 23, 2004
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Ryan Pflug pleaded guilty to distributing marijuana, in violation of 21 U.S.C.
§ 841(a)(1), and being a felon in possession of a firearm and ammunition, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced him to 51
months imprisonment and 3 years supervised release.




      1
       The Honorable Daniel Hovland, Chief Judge, United States District Court for
the District of North Dakota.
       On appeal Pflug’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was too harsh
and that the district court failed to assure that a factual basis existed to support the
felon-in-possession charge. These arguments, however, fall within the scope of an
appeal waiver contained in Pflug’s plea agreement; Pflug voluntarily and knowingly
entered into the plea agreement and the waiver; and enforcement of the waiver will
not result in a miscarriage of justice. Accordingly, we enforce the waiver. See
United States v. Woods, 346 F.3d 815, 817-18 (8th Cir. 2003).

      Having found in our independent review no nonfrivolous issues not covered
by the waiver, see Penson v. Ohio, 488 U.S. 75 (1988), we affirm, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-